DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,809,236 to Davis et al. (Davis).
Regarding claim 1, Davis discloses a tray (Fig 1) for a storage lift comprising a base (12) for placing storage goods, wherein the tray is provided on at least one longitudinal side with at least one folded edge (20) delimiting the base, wherein the folded edge extends substantially transversely to the base in a vertical section (14) connected to the base, wherein the folded edge has at least one reinforcement section (16) extending away from the vertical section, the vertical section and the at least one reinforcement section forming an obtuse angle (A, Fig 4 below) therebetween.


    PNG
    media_image1.png
    326
    531
    media_image1.png
    Greyscale


Regarding claim 3, Davis further discloses the reinforcement section (16) extends away from rest of the tray (outwards to the left).
Regarding claim 4, Davis further discloses the folded edge has at its distal end at least one traction section (22) which can be used with a traction element of a storage lift.
Regarding claim 5, Davies further discloses folded edge comprising at least one spacer section (24) extending between vertical section (14) and at least one traction section (22).
Regarding claim 6, Davies further discloses spacer section (24) identical to reinforcement section (16) in that they are made of identical materials.
Regarding claim 8, Davies further discloses spacer section (24) forms with reinforcement section (16) a substantially roof-shaped cross-section (Fig 4).
Regarding claim 9, Davis further discloses the traction section (22) extends transversely to the base (12).  In particular, the traction section extends downwardly and thus transverse to the base.
Regarding claim 11, Davies further discloses the tray formed as a bent part (Fig 4).	
Regarding claim 12, Davies further discloses base (12) and vertical section (14) monolithic (Fig 4).	

Claim(s) 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,782,953 to McPhee.
Regarding claim 14, McPhee discloses a tray (Fig 1) for a storage lift (intended use) comprising a base (11) for placing storage goods, wherein the tray has a rectangular shape (Fig 2) when viewed from above, with narrow sides (15) and longitudinal sides (12, 13) running transversely to the narrow sides, wherein at least one of the longitudinal sides is provided with at least one folded edge (12a, 13a) delimiting the base (11), wherein the folded edge extends substantially transversely to the base in a vertical section (12) connected to the base (11), wherein the folded edge has at least one reinforcement section (12a) extending away from the vertical section, the vertical section and the at least one reinforcement section forming an obtuse angle therebetween (Fig 3).

Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 8,348,089 to Tingley.
Regarding claim 15, Tingley discloses a tray (20) for a storage lift (intended use) comprising a base (22) for placing storage goods, wherein the tray is provided on at least one longitudinal side with at least one folded edge (28) delimiting the base, wherein the tray is made from a sheet metal material (col. 3, ll. 25-30), wherein the folded edge extends substantially transversely to the base (22) in a vertical section (24, 26) connected to the base, wherein the folded edge (28) has at least one reinforcement section (A, Fig 2 below) away from the vertical section, the vertical section and the at least one reinforcement section forming an obtuse angle (B, Fig 2 below) therebetween.


    PNG
    media_image2.png
    842
    540
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis.
Regarding claim 2, Davis discloses the device of claim 1 but does not teach the recited range of angle between the reinforcement section (16) and the vertical section (14).  However, one of ordinary skill in the art would have found it obvious to optimize the angle between the sections to lie in the range as recited in order to facilitate nesting since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Davis discloses the device of claim 5 but does not teach the recited range of angle between the reinforcement section (16) and the spacer section (24).  However, one of ordinary skill in the art would have found it obvious to optimize the angle between the sections to lie in the range as recited in order to facilitate nesting since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US Patent No. 6,845,877 to Diesterbeck.
Regarding claim 10, Davis discloses the device of claim 4 but does not teach traction section parallel to vertical section.  However, Diesterbeck discloses a device (1) and in particular discloses a vertical section (30) parallel to a distal traction section (5).  One of ordinary skill in the art would have found it obvious to make the traction section of Davis parallel to the vertical section as suggested by Diesterbeck in order to facilitate reinforcement of the device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2015/0321791 to Stanek et al. (Stanek).
Regarding claim 13, Davis teaches the device of claim1 but does not teach base of the tray having at least one bead spaced from edge region.  However, Stanek discloses a tray (Fig 1) and in particular discloses at least one bead (21) on base (20) of the tray spaced apart from edge region (40, Fig 1).  One of ordinary skill in the art would have found it obvious to incorporate a bead to the base of Davis spaced from the edge as suggested by Stanek in order to facilitate support of the contents in the tray (Stanek, €0038).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingley in view of Davis.
Regarding claim 16, Tingley discloses a tray for a storage lift comprising a base for placing storage goods, wherein the tray is provided on at least one longitudinal side with at least one folded edge limiting the base, wherein the folded edge extends substantially transversely to the base in a vertical section connected to the base, with the folded edge having at least one reinforcement section extending away from the vertical section, the vertical section and the at least one reinforcement section forming an obtuse angle therebetween, wherein the folded edge has at least one traction section at its distal end, on which at least one traction element of a storage lift can engage since it has the structure as recited.  Tingley does not teach at least one spacer section extending between the vertical section and the traction section.  Davis discloses a container (10) having a folded edge (20) and in particular discloses the folded edge having a spacer section (22) that forms a gable roof-shaped cross-section (at 24) with at least one reinforcement section (16) extending away from a vertical section (14).  One of ordinary skill in the art would have found it obvious change the shape of the Tingley folded edge such that it had a gable roof-shaped cross section made of a spacer section and reinforcement section as suggested by Davis in order to facilitate nesting of containers.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  
In response to applicant's argument that Davis cannot be used for a storage lift, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant further argues that the container of Davis lacks at least one longitudinal side because the container is round.  This is not persuasive because applicant recites at least one longitudinal side and a round container has at least one longitudinal side.  Applicant further argues that Davis does not teach a folded edge because the edge of Davis is produced by thermoforming. This is not persuasive product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can also be made by the process as recited.  In the instant case, since there is no structural difference between an edge being folded verse a edge folded by thermoforming, then Davis meets the claimed limitations of a folded edge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735